PER CURIAM.
This is an appeal by defendant from a denial of his motion for post-conviction relief filed pursuant to CrPR 3.850. Defendant urges reversal on the ground that the *1061trial court erred in denying defendant’s motion to withdraw plea of guilty to possession of heroin.
We have carefully considered all of defendant’s contentions in the light of the record, briefs and argument of counsel and have concluded that no reversible error has been demonstrated, Williams v. State, 316 So.2d 267 (Fla.1975); Bremser v. State, 322 So.2d 642 (Fla.3d DCA 1975).
Affirmed.